Rhonda K. Wood, Justice, dissenting.
Because this court continues to misapply Arkansas Rule of Civil Procedure 52, I dissent. Rule 52(a)(1) provides that if a party requests findings of facts "prior to entry of judgment, in all contested actions tried upon the facts without a jury," then the circuit court shall set forth "the findings of fact and conclusions of law...." Ark. R. Civ. P. 52(a)(1). It is from this that the majority and concurrence reach their decision that because the appellants filed such a request and the circuit court did not make said findings, that this court must reverse. This, however, ignores the entirety *132of Rule 52, subsection (a)(1). Indeed, the Rule also provides that "[r]equests for findings are not necessary for purposes of review." Id.
While there are occasions in a bench trial where findings of fact regarding witness credibility would require remand, this is not that case. The record before us is sufficient. In accordance with Rule 52(a)(1), this court is completely capable of ascertaining the issue of class certification on review. I would simply affirm.